Citation Nr: 0401414	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-24 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

The propriety of the initial evaluation for sinusitis with 
headaches, evaluated as 10 percent disabling from September 
2, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.

The Board remanded the claim in July 2001. 

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The claim must be remanded to obtain RO review of newly 
developed evidence, and to give the veteran an opportunity to 
have a personal hearing or hearings on the claim.

A VA ENT (ears, nose, and throat) examination was performed 
in June 2003 and a VA neurological examination in November 
2003.  The reports of these examinations have been associated 
with the claims file.  The Board obtained the examinations 
pursuant to authority to develop evidence granted to the 
Board by 38 C.F.R. § 19.9(a)(2) (2002), a final rule that 
went into effect on February 22, 2002. 

In addition, in September 2003, a computed tomography (CT) 
scan of the veteran's paranasal sinuses was performed at a VA 
medical facility as part of the medical evaluation of the 
veteran that had been requested by the Board.  The report of 
this study has been associated with the claims file.

The RO has not reviewed the claim in the light of the new 
evidence.  For this reason, the claim must be remanded.  The 
United States Court of Appeals for the Federal Circuit (the 
Court of Appeals) held in a May 2003 opinion that when the 
Board itself develops evidence or other information 
considered necessary to substantiate a claim for VA benefits 
and then readjudicates the claim without the claimant's 
having waived initial consideration of that material by the 
agency of original jurisdiction, the claimant is denied the 
right under 38 U.S.C. § 7104(a) to "one review on appeal to 
the Secretary."  Disabled American Veteran, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. 
Cir. 2003); see 38 U.S.C.A. § 7104(a) (West 2002).  In this 
case, the veteran has not waived such review.  Therefore, the 
claim must be remanded to the RO so that it may perform that 
review.  See Disabled American Veterans, 327 F.3d at 1354.

In VA Form 9, Appeal, received in December 2000, the veteran 
requested a hearing before a traveling Member of the Board 
(now, Veterans Law Judge) at a RO.  In February 2001, the RO 
sent a letter to the veteran asking whether he would choose 
to have a hearing by videoconference at the RO before a 
Member of the Board sitting in Washington, D.C.  The veteran 
replied in writing in March 2001 that he preferred to have 
the personal hearing before the Board in person at the RO, 
that is, in the form that he requested in December 2000.  A 
VA Form 119, Report of Contact, dated in April 2001 
indicates, however, that the veteran agreed to accept a 
videoconference hearing to be held on May 16, 2001.  In April 
2001, after the date of the VA Form 119, the RO sent the 
veteran a letter informing him that the videoconference 
hearing had been scheduled for May 14, 2001.  In a VA Form 
21-4138, Statement in Support of Claim, that he submitted on 
that date, the veteran informed the RO that he could not 
appear at the hearing that day and was willing to let his 
appeal proceed without a personal hearing before the Board.

In July 2001, the Board remanded the claim.  Thereafter, in 
October 2001, the veteran submitted a VA Form 9 in which he 
again requested a hearing before a traveling Member of the 
Board at the RO.

The RO never scheduled the videoconference hearing for the 
date, May 16, 2001, to which the April 2001 Report of Contact 
indicates the veteran had agreed.  It appears that in his 
April 14, 2001 Statement in Support of Claim stating his 
willingness that the appeal proceed without any hearing, the 
veteran in effect canceled the request for a videoconference 
hearing and in his October 2001 statement, submitted a 
separate request for an in-person hearing before a traveling 
Member of the Board.  A claimant may withdraw a request for a 
hearing before the Board at any time before the date of the 
hearing.  38 C.F.R. § 20.702(e) (2003).  A claimant may 
request a hearing before the Board when submitting the 
substantive appeal or any time thereafter, subject to the 
restrictions in Rule 1304 (38 C.F.R. § 1304).  38 C.F.R. 
§ 20.703 (2003).  The restrictions of Rule 1304 do not apply 
in this case, and the veteran's request for a videoconference 
hearing was valid.

No hearing at the RO before a traveling Member of the Board 
has been scheduled.  Therefore, it is necessary to remand the 
claim so that the RO may arrange for such a hearing. 

In addition, it appears that the veteran requested to have a 
hearing before a hearing officer of the RO on this claim.  At 
the time, in June 2000, that he filed his notice of 
disagreement with the January 2000 rating decision, the 
veteran submitted a form, Appeal Hearing Options, on which he 
indicated that he was selecting the option stated there of 
having a local hearing with the RO Decision Review Officer.  
It is not shown that the RO offered the veteran such a 
hearing.  It is unclear whether the veteran still wishes to 
have this form of hearing, in addition to a hearing before 
the Board.  He did not renew his request for a local hearing 
after the claim was remanded in July 2001.  On remand, the RO 
should obtain from the veteran a written stating indicating 
whether he wishes to have a local hearing or not.  If the 
veteran still wishes to have a local hearing on his claim, 
the RO should arrange for one to be held while the case is in 
remand status.

During the course of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was signed 
into law.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  The VCAA expanded the former duties of VA 
to provide certain notice to claimants of VA benefits and to 
assist those claimants with the development of evidence 
needed to substantiate their claims.  It is thus more 
favorable to claimants than is the former law.  Regulations 
implementing the VCAA (with the exception of certain 
provisions concerning applications to reopen previously 
denied claims) are effective from the date of the statute's 
enactment.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  As 
the claim was pending before VA when the VCAA was enacted, it 
is subject to the new law.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 2003 
U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not 
apply to a claim that was the subject of a Board decision 
entered before the enactment of the VCAA).  While the claim 
is in remand status, the RO should review the file and 
complete any action that it determines is required by the 
VCAA and was not previously performed.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development and 
notice required by the VCAA and its 
implementing regulations and appearing to 
be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Ask the veteran to clarify in writing 
whether he still wishes to have the 
personal hearing before the Decision 
Review Officer, or other hearing officer, 
of the RO.  If the veteran replies in the 
affirmative, schedule the hearing and 
provide the veteran with due notice 
thereof. 

3.  Then, readjudicate the claim for a 
greater initial evaluation for sinusitis 
with headaches.  Consider whether a 
"staged" rating is warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If the claim is not granted in 
full, provide the veteran and his 
representative with a supplemental 
statement of the case and allow them 
appropriate time in which to respond.

4.  Then, and regardless of whether a 
hearing is held before the hearing 
officer of the RO or not, schedule a 
hearing at the RO before a traveling a 
Member of the Board and provide the 
veteran with due notice thereof.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


